Citation Nr: 1755845	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for left hip fracture.

2.  Entitlement to service connection for a psychiatric disability, to include dementia, depression, anxiety, and insomnia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948 and from June 1953 to August 1978.  He died in June 2013.  His surviving spouse has been substituted in this appeal by the Regional Office (RO) and she was notified in October 2014.  See 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a statement received in July 2016 the appellant reported that she no longer desired a hearing before a Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran suffered a fracture of the left hip while a resident at a VA nursing home. 

2.  The Veteran's fracture of the left hip was not reasonably foreseeable.

CONCLUSION OF LAW

Compensation under 38 U.S.C. § 1151 fracture of the left hip is warranted.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the Veteran's left hip fracture was due to a fall while a resident at a VA nursing home.

A Veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151 (a)(1)(A), (B); see Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the Veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361 (d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361 (d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

The Veteran was admitted to the VA Community Living Center (VA nursing home) in May 2008, at which time he was noted to have dementia. 

In a treatment note dated in July 2009 the Veteran, identified as a resident, was found sitting on the floor and did not know what had happened.  There were no apparent injuries noted, normal range of motion, and the Veteran denied any complaint of pain.  A wheelchair was noted to be found next to the Veteran.  The Veteran was returned to his chair. 

In a treatment note dated later in July 2009 the Veteran was noted to be up and about as usual and to be status post unwitnessed fall without injury.

In August 2009 the Veteran had possible left hip pain that was difficult to ascertain due to his poor cognitive status.  The staff had reported possible external rotation, but on examination the Veteran was resistive and it was difficult to do an adequate assessment.  The staff specifically noted that given the Veteran's poor cognitive status, it was difficult to ascertain whether he had any hip pain.  X-ray of the left hip was suspicious for fracture of the left femoral head/neck area.  

A computed tomography of the left hip in August 2009 revealed left femoral head fracture with superior shaft displacement.  

A VA medical opinion was obtained in March 2011.  The examiner noted that the Veteran was not able to be examined because he has severe dementia and was a resident in a VA nursing home.  The examiner noted that according to the treatment record at the time of the left hip fracture in 2009 the Veteran was unable to give a history that he was having left hip pain.  The Veteran's treatment at the nursing home was discussed.  The examiner reported that all of the nursing home records were reviewed.  Prior to the hip fracture the Veteran had been fairly independent "scooting" around the facility in his chair.  The examiner rendered the opinion that the Veteran had an accident that was neither foreseeable nor preventable.  The examiner stated that it was unknown if the incident of being found on the floor was related to the hip fracture as the Veteran seemed to have no symptoms at the time of being found on the floor and seemed not to have had an inciting event when the hip fracture was found days later.  The Veteran was noted to spend most of his day in bed now that he had a hip fracture when he was up in a chair previously.  The VA nursing home was noted to have followed all procedures and precautions regarding falls and prevention of falls.  It was the examiner's opinion that the hip fracture was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  However, the examiner continued to report that it was an event not reasonably foreseeable.

Entitlement to compensation under 38 U.S.C. § 1151 for left hip fracture is warranted.  It is acknowledged that the VA examiner noted it was unknown if the incident when the Veteran was found on the floor is related to the hip fracture.  However, the examiner noted that the Veteran was fairly independent "scooting" around the nursing facility prior to his hip fracture and afterward he spent most of his day in bed.  Although the hip fracture was not diagnosed until several days after the unwitnessed fall, the Board has also considered the argument of the appellant's representative that given the Veteran's dementia and cognitive problems at the time of the likely fall from his wheelchair, he was unable to provide sufficient information as to the circumstances of his fall or whether he experienced any symptoms at that time.  As such, the Board finds that the Veteran was a resident at the VA nursing home prior to the hip fracture and at the time of the hip fracture, and had additional disability due to the left hip fracture.  Finally, the examiner rendered the opinion that the event was not reasonably foreseeable.  Thus, entitlement to compensation under 38 U.S.C. § 1151 for left hip fracture is granted.

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for left hip fracture is granted.


REMAND

In March 2011 a VA examiner reported that she was unable provide an opinion as to whether the Veteran had a mental disorder (specifically anxiety or insomnia) due to service without resorting to mere speculation and that it would be speculative to opine if any pre-existing anxiety was aggravated by service.  The rationale provided was that given the Veteran's diagnosis of dementia, he was unable to understand questions or respond appropriately.  Even at the time of the dementia diagnosis in July 2007, the Veteran was unable to comprehend mental health questions.  

The Board notes that upon examination at entrance to the Veteran's second period of active service in March 1957 he reported that he had symptoms of mild nervousness while attending high school and college, with a rapid heartbeat during the episodes.  There were no other related symptoms and no recurrence since that time.  The examiner found the Veteran to be psychiatrically normal.  As such, the Veteran is presumed sound at entrance to service.

During service the Veteran was treated for anxiety reaction in November 1960.  On examination at separation from service the Veteran was noted to have had a pressure in his chest and pounding heart in 1960, diagnosed as anxiety reaction, treated with tranquilizers, no recurrence.  On the Report of Medical History at separation from service the Veteran identified depression or excessive worry as well as palpitation or pounding heart.

Post service treatment records reveal a notation of anxiety in a problem list.

The Board finds the March 2011 VA opinion to be inadequate for several reasons.  First, the Veteran is presumed sound at entrance to service and the opinion must address whether there is clear and unmistakable evidence that the condition pre-existed service and, if so, whether there was clear and unmistakable evidence that it was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Second, the examiner did not specify why an opinion would be speculative.  That is, whether the nature and etiology of a  psychiatric disability could be identified through a means other than responses by the Veteran to mental health questions.  Further, the examiner did not provide reasoning behind the statement that psychiatric medications given to the Veteran from 2007 were for dementia residuals and not for a primary mental health disorder.  Lastly, the examiner does not comment on the significance of the Veteran's post service notation of anxiety.  Therefore, the issue must be remanded to obtain an adequate medical opinion.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Review of the claims file reveals notations that the Veteran had multiple VA admissions, including in November 1990, March 1994, and November 1994 to December 1994.  Review of the March 2011 psychiatric examination reveals that the examiner discusses a July 2007 VA treatment record regarding the initial diagnosis of dementia.  Review of the claims file reveals notations that VA treatment records dated from March 1999 onward were obtained and associated with the claims file.  However, these records do not appear to include the July 2007 VA treatment record cited in the March 2011 examination.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records not already associated with the claims file, including those dated prior to March 1999 and the treatment note dated in July 2007 cited in the March 2011 VA examination report.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the claims file all VA medical records not already associated with the claims file, including those dated prior to March 1999 and the treatment note dated in July 2007 cited in the March 2011 VA examination report.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, forward the claims file to an appropriate VA examiner for a medical opinion regarding the nature, extent and etiology of the claimed psychiatric disability, to include dementia, depression, anxiety, and insomnia.  The claims file must be made available to and reviewed by the examiner.

The examiner must offer an opinion as to the following:

a) Did the Veteran have a diagnosed or diagnosable psychiatric disability?

b) Whether there is clear and unmistakable evidence (obvious and manifest) that any psychiatric diagnosis pre-existed the Veteran's active service?  

c) If the answer is yes, does the evidence of record clearly and unmistakably show that an identified pre-existing psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

d) If the answer to either (b) or (c) is no, is it at least as likely as not that any identified psychiatric disability had its onset in service?

e) If the answer to answer to either (b) or (c) is no, and the answer to (d) is no, is it at least as likely as not that any identified psychiatric disability was caused by or aggravated by the Veteran's left hip fracture?

In rendering the opinions the examiner must comment on the significance of the report of nervousness by the Veteran in the examination report at entrance to his second period on service, the Veteran's treatment for anxiety in service, the report of the Veteran of depression or excessive worry at separation from service, and post service notation of anxiety.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, issue the appellant and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


